Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 13-31 are pending.

Allowable Subject Matter
Claims 1-11, 13-31 are allowed (renumbered claims 1-30, respectively).
The following is an examiner’s statement of reasons for allowance: Prior art teaches of receiving a first transmission on a first beam in a first time period of a first transmission duration (See Kim), identifying a second beam of the set of beams in a second time period of the first transmission duration (See Kim), and transmitting an indication of the identified second beam for uplink and/or downlink transmission (See Kim). In addition, prior art teaches of the UE transmitting indication identifying the second beam using TCI (See Honglei), the UE configuring beams using TCI (See Laddu), and the BS reporting TCI index to the UE (See Jung and Chen). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, the UE “receiving a first transmission on a first beam of a set of beams in a first time period of a first transmission duration; identifying a second beam of the set of beams in a second time period of the first transmission duration; and transmitting, by the UE, an indication of the second beam for an uplink transmission and/or a downlink transmission in a second transmission duration, wherein the indication identifies the second beam using an index that maps to a transmission configuration indication (TCI) state identifier associated with the second beam”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (US# 2021/0144703), Laddu et al. (US# 2022/0167329), Chen et al. (US# 2020/0344742).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477